Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
	Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, 54, and 55 are currently pending.
	Benefit of priority is to March 15, 2013.

Withdrawal of Rejections:
	The rejection of Claims 1, 2, 10, 14, 18-20, 23, 30-33, 35, 39-42, 45-50, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

NEW Rejections:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the second temperature is at least 1oC higher than the first AND at least 30oC. Therefore, Claim 2 lacks antecedent basis in Claim 1 because the second temperature is less than 30oC.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, 54, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

For examination purposes and to advance prosecution, the pH set forth in Claim 1 will be omitted, and art rejections will not be applied against Claim 55.

Maintenance of Rejections:
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) , is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by:
 Dragosits et al. (2009; The effect of temperature on the proteome of recombinant Pichia pastoris.  Journal of Proteome Research. 8: 1380-1392) 
as evidenced by:
Baumann et al. (2007; Hypoxic fed-batch cultivation of Pichia pastoris increases specific and volumetric productivity of recombinant proteins. Biotechology and Bioengineering.  100(1): 177-183), which is cited by Dragosits et al.
Claim 30, 31, 32, 33, 41) that is a strain (and therefore the genes are integrated into the genome; Claim 35) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment (see also Baumann et al. page 178, para. 3) which is included in the definition of antibody at page 34, [199] under the control of the constitutive GAP promoter (Claim 40), wherein the culture was grown for approximately 24 hours at 28oC (page 1381, left col., para. 4, line 7; inoculum expansion step) temperature before the temperature was shifted to 30+/- 0.6oC (page 1381, right col., para. 1, line 7; Claim 1, 14, 54). 
The culture that was grown for approximately 24 hours at 28oC (noting that Dragosits et al. do not state that the temperature was changed from the inoculum expansion step) was the batch phase (page 1381, right col., para. 1, line 1; Claim 45) grown in batch medium comprising glycerol (page 1381, left col., para. 4, line 9; Claim 46). Dragosits et al. do not specifically teach that the end of the batch phase is determined by the exhaustion of the glycerol; however, the glycerol was not replenished and therefore it is taken that the glycerol in the batch medium was exhausted (Claim 39, 47). 
At page 1381, right col., para. 1, line 4-9, Dragosits et al. teach that during the continuous culture of the Pichia pastoris during the second temperature 30+/- 0.6oC the gas flow rate was kept constant at 1.5 vvm and that the dissolved oxygen was kept at 20% by controlling the stirrer speed. Further, that off-gas was measured using a BCP O2 and CO2 gas sensor. Therefore, Dragosits et al. teach that the ‘respiratory quotient” was maintained (Claim 49) by supplied air flow rate, agitation, (stirrer) rate, and oxygen Claim 50), which then should also provide the values and ranges listed in Claim 50.
The antibody was purified from the supernatants by ELISA (page 1382, left col., para. 1. See also Baumann et al. at page 179, right col., para. 3; Claim 42).
Dragosits et al. did not measure the antibody yield at the batch phase first temperature of 28oC and therefore the increase in yield, reduction of product associated variants, or molecular weights, aberrant disulfide bonds or glycosylation patterns and so forth are not known. However, the method for producing antibody as taught by Dragosits et al. and the method claimed are the same and therefore it is inherent that the method taught in Dragosits et al. provides an increase in yield, reduction of product associated variants, or molecular weights, aberrant disulfide bonds or glycosylation patterns and so forth (Claim 23).
	Dragosits et al. also teach the effect of the method discussed above on proteins involved in oxidative stress response and molecular chaperones, which would apply to all of the above claims. See page 1383 right col., the discussion of 2D-Gel Electrophoresis and Protein Identification.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Dragosits et al. (2009; The effect of temperature on the proteome of recombinant Pichia pastoris. Journal of Proteome Research. 8: 1380-1392) 
and:
Baumann et al. (2007; Hypoxic fed-batch cultivation of Pichia pastoris increases specific and volumetric productivity of recombinant proteins. Biotechology and Bioengineering.  100(1): 177-183).
The teachings of Dragosits et al. are set forth above. Specific to Claim 1, Dragosits et al. teach a method for producing antibodies by culturing Pichia pastoris cells (page 1381, left Col., para. 3) that is a strain (and therefore the genes are integrated into the genome) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment (see also Baumann et al. page 178, para. 3) which is included in the definition of antibody at [199]) under the control of the constitutive GAP promoter, wherein the culture was grown for approximately 24 hours at 28oC (page 1381, left col., para. 4, line 7) temperature before the temperature was shifted to 30+/- 0.6oC (page 1381, right col., para. 1, line 7; Claim 1).  
During the second temperature phase at 30+/- 0.6oC, Dragosits et al. used a continuous culture feed (page 1381, right col., para. 1, line 1-2) with a chemostat medium comprising glucose (page 1381, left col., para. 4, line 13). 
Baumann et al. teach culturing Pichia pastoris cells that is a strain (and therefore the genes are integrated into the genome) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment under the control of the 
Therefore, it would have been obvious to a person having ordinary skill in the art to alter the method of Dragosits et al. by using a fed batch cultivation at the second temperature because Baumann et al. teach that the fed back cultivation at the limit of aerobic to fermentative metabolism could be beneficial for the production of light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment under the control of the constitutive GAP promoter on glucose (Claim 48).

Applicants urge that because the inoculum expansion step was performed at 28oC, there is no direct mention that in the next step, that is the inoculation of the reaction for the batch phase step, was also performed at 28oC and that there is no logical basis for this assumption. Applicants urge that a specific temperature is given or directly implied for a skilled person to conclude what the bioreactor temperature is, and no such specific temperature is given or directly implied by the quoted passage. Applicants conclude that no skilled cell biologist would assume that the temperature of the bioreactor (batch phase) was the same as the lab shaker (inoculum expansion phase). Applicants conclude that the skilled person may instead assume that the next phase, which is the continuous feed phase in which the temperature was changed to 20, 25, or 30oC, which is the temperature regime was changed for each replicate, from 
What the Examiner is understanding from these arguments is that 1) a temperature must be specifically given or directly implied for the batch phase, or 2) the skilled person can look to the temperature of the next phase, the continuous feed phase, to conclude what the temperature of the batch phase is or implied to be. 
In response, the Materials and Methods section of research papers are to explain the protocols used therein so that one skilled in the art understands how the methods were performed and evaluated for the conclusions of the research therein, AND should also provide details such that one skilled in the art can replicate their research.The Examiner cites four publications regarding how to write a materials and methods section found in research articles. 
Dragosits et al. was published in the Journal of Proteome Research. The Author Guidelines of the Journal of Proteome Research (2022; Author Guidelines, on the web at publish.acs.org/publish/author_guidelines?coden=jprobs#manuscript_ext_components. Pages 1-24) states at page 7, para. 3 that the methods are intended as instructions to permit work to be repeated by others, and that adequate details should be provided for the critical steps.
Baumann et al. was published in the journal Biotechology and Bioengineering.  The Author Guidelines of Biotechology and Bioengineering (2022; Author Guidelines, on the web at onlinelibrary.whiley.com/page/journal/10970290/homepage/forauthors.html. 
PLOS is another journal which provides details on how to write a methods section. (2022; How to write your methods. On line at plos.org/resource/how-to-write-your-methods/  Pages 1-7) at page 2, at STEP 1, the goal is to help readers understand your study and to help others replicate it; at STEP 2, detailed methods are key to rigorous, transparent, and open science. At page 3, top (and page 6, top and “Do” point one), the materials and methods section should provide enough detail to allow suitably skilled investigators to fully replicate your study.
Lastly, Ghasemi et al. (2019; The principles of biomedical scientific writing: Materials and methods. Int. J. Endocrinol. Metab. 17(1): e88155, pages 1-9) teaches (page 1, last sentence) that the materials and methods section allow readers to repeat the work and convince the reader that the work was done in an appropriate way. At page 2, top, the ultimate mission is providing clear and porecise descritptions to enable reads to ascertain exactly how the authors implemented the experimental design. At page 2, right col., para. 1, Ghasemi et al. teach that for culture media and buffers, the components and their concentrations, temperature, volume, and pH need to be specified if appropriate.
Dragosits et al. do not state that they have altered the temperature of the inoculum expansion step in the lab flask at 28oC to another temperature in the batch phase in the bioreactor. Given that the Materials and Methods sections are to be written to allow readers to repeat the work, then the omission of any change in temperature from the lab flask to the bioreactor is a teaching that the temperatures were the same, 
Applicants also urge at page 8, top, that the bioreactor was maintained at 20, 25, or 30oC.  This is not stated. The paragraph provided states that AFTER a batch phase, the continuous culture was maintained at 20, 25, or 30oC. 
Also, Applicants descriptions of Experiments 1, 2, and 3 are in error.  The continuous feed phase in which the temperature regime for each replicate was changed to 20, 25, or 30oC, is from 20->25->30; from 30->25->20, and 25->20->30oC to avoid any bias toward adaptive evolution (page 1381, right col., para. 2, last sentence).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, 54, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 10,202,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims are drawn to the same method but ‘630 is limited an antibodies while the instant application is drawn to the broader phrase of proteins and antibody in the dependent claims.

Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, 54, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10,138,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims are drawn to the same method but ‘294 is limited an multisubunit complexes and antibody in dependent claims while .

Applicants urge that the instant claims and the patent claims differ by the second temperature being between 10 and 31oC and the pH.  In response, obviousness type double patenting can be looked upon as a matter of restriction. If these two variables were present in method claims presented in the same application, would the method claims be restricted one from the other as being patentably different methods? The addition of these variables would not result in restriction between methods with or without the variables. Therefore, these rejection are maintained.


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656